Citation Nr: 1614138	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  13-18 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected postoperative osteoarthritis of the left shoulder with rotator cuff tendinopathy, to include entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD) as secondary to medications taken for his service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for GERD.  Also on appeal is a January 2014 rating decision from the Manila RO in Pasay City, Philippines, which continued the 10 percent rating for the Veteran's service-connected left shoulder disability.  Jurisdiction of the case presently resides with the RO in Winston-Salem, North Carolina.

In January 2016, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is in the record.

At his Board hearing, the Veteran testified that he was no longer able to work due to his service-connected left shoulder disability.  This statement raises a derivative claim of entitlement to a TDIU.  When a TDIU claim for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU entitlement because it is part and parcel of the claim for increased compensation, so not a separate claim.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  See also Mayhue v. Shinseki, 24 Vet. App. 273 (2011).

The issue of entitlement to an increased rating for service-connected depression has been raised by the record in an Application for Disability Compensation and Related Compensation Benefits (VA Form 21-526EZ) dated January 26, 2016, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue.

The issue of entitlement to an initial increased rating for postoperative osteoarthritis with rotator cuff tendinopathy of the left shoulder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, his currently diagnosed GERD is due to medication used to treat his service-connected bilateral shoulder disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107  (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, as the Board is granting the benefit sought in its entirety, there is no further need to discuss VA's efforts to comply with the duties to notify and assist. 

The Veteran contends that he has GERD as a result of medications he took to treat symptoms of his service-connected disabilities.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists, and (2) that the current disability was either (a) proximately caused or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In August 2010, the Veteran underwent a VA examination where he was diagnosed with GERD.  The examination report noted a date of onset of about 10 to 15 years ago.  The Veteran stated he was uncertain when his reflux symptoms began, but he stated he noticed symptoms when he began taking increasing medications for treatment of his shoulder problems and epididymitis.  He was taking both Motrin (ibuprofen) and hydrocodone three times a day for pain.  

The VA examiner opined that it was less likely than not that the Veteran's GERD was caused by or a result of medication used for his shoulder pain and recurrent epididymitis.  In support of this conclusion, the examiner noted there was no documented evidence to support the Veteran's contentions that his reflux was related to medication used for his shoulder pain and recurrent epididymitis.  The examiner noted that all the evidence was a personal history from the Veteran.  Although the examiner acknowledged that the medication the Veteran was using could make his reflux symptoms worse, there was no evidence that the medication caused the reflux and no documentation as to when the reflux actually started.  Therefore, the VA examiner concluded it would be speculative to associate reflux with the medication the Veteran had been taking. 

At his Board hearing, the Veteran testified that he was prescribed ibuprofen (a nonsteroidal anti-inflammatory drug) in service at the time he underwent surgery for his right shoulder.  He continued to be prescribed ibuprofen after discharge from active duty service.  His most recent VA treatment records show the Veteran continued to be prescribed 600 mg tablets of ibuprofen taken three times per day as needed.  The Veteran was also taking hydrocodone and gabapentin for his chronic shoulder pain.

The Veteran's claims file also includes a February 2016 letter from his private treating doctor.  The letter states that the doctor has been treating the Veteran for his GERD.  The doctor stated that in his opinion, it was more likely than not that the Veteran's GERD was either caused by or aggravated by the medications he has been prescribed.  The letter notes that due to the Veteran's military-related orthopedic conditions, he had to be treated with extensive courses of NSAIDS (non-steroidal anti-inflammatory drugs), as well as steroids.  The doctor notes that both classes of medications are well known to be causers and aggravators of GERD.

The Board is obligated under 38 U.S.C.A. § 7104(d) to analyze the credibility and probative value of all evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide reasons for its rejection of any material evidence favorable to the Veteran.  See Eddy v. Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board finds that the evidence in favor of the claim, primarily the February 2016 private physician opinion, reasonably shows that the Veteran's GERD was either caused or chronically aggravated beyond its natural progression by medications the Veteran was taking to treat his service-connected bilateral shoulder disabilities and epididymitis.  In this case, the Board also finds the Veteran's lay assertions regarding the correlation of worsening GERD symptoms with his use of ibuprofen to treat symptoms of shoulder pain to be credible and corroborated by the competent medical evidence.

Although the Board acknowledges the negative VA opinion obtained in August 2010, in light of the other opinion of record it finds that the medical evidence is at least in relative equipoise as to whether the Veteran's current GERD is related to medications taken for his service-connected bilateral shoulder disabilities and epididymitis.  Reasonable doubt created by the approximate balance of evidence must be resolved in favor of the Veteran.  

Affording the Veteran the benefit of the doubt, the Board finds the evidence is at least in equipoise as to whether the Veteran's GERD is secondary to his service-connected bilateral shoulder disabilities.  Consequently, service connection is granted on a secondary basis.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for GERD is granted.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.  

The Veteran was last afforded a VA examination in October 2009 to assess the severity of his service-connected left shoulder disability.  The Veteran testified at his Board hearing that he has experienced worsening symptoms of his disability, particularly a decrease in his left shoulder range of motion, since his last exam.  As the Veteran has reported experiencing worsening symptoms since his last VA examination, the Board finds it necessary to afford the Veteran a VA medical examination to assess the current severity of his left shoulder disability.

Further, as noted above, the Veteran has raised the issue of unemployability due to his left shoulder disability.  The Veteran stated that he is unable to lift more than 10 to 15 pounds as a result of his left shoulder disability.  Where the record raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Further development is needed to properly adjudicate the TDIU claim.

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice with regard the claim for TDIU and request that the appropriate TDIU form be completed.

2.  Attempt to obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated from September 2015 to the present.  Any additional pertinent records identified by the Veteran should also be obtained, following the receipt of any necessary authorizations, and associated with the claims file.

3.  Upon completion of the above, schedule the Veteran for an appropriate VA examination to determine the current nature and severity of his service-connected left shoulder disability.  The entire claims file should be made available and reviewed by the examiner.

a. The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his service-connected left shoulder disability, and

b. The examiner is to identify the functional impairment of the Veteran's service-connected left shoulder disability as it may relate to his ability to function in a work setting and to perform work tasks such as walking, standing, and sedentary tasks.  The examiner must specifically take into consideration the Veteran's level of education (he has reported that he completed 4 years of high school and had further education thereafter), special training, and previous work experience (as an electronic technician at the US Post Office repairing machines), but not his age.

It is most essential the examiner discuss the underlying rationale of all opinions offered, whether favorable or unfavorable to the claim, preferably citing to specific evidence in the file supporting conclusions.

4.  Then re-adjudicate the Veteran's claims, to include consideration of TDIU with respect to the left shoulder claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


